                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASHLEY BOYLE, on her own behalf, and on              :
behalf of JOHN DOE, her minor child,                 :
                                                     :
                              Plaintiffs,            :
                                                     :               CIVIL ACTION
                      v.                             :               No. 19-3270
                                                     :
ROBERT EVANCHICK, ET AL.,                            :
                                                     :
                              Defendants.            :


McHUGH, J.                                                                      MARCH 19, 2020
                                       MEMORANDUM

       This civil rights action arises out of an altercation between two students at a grade school.

Only one of the students engaged in violent acts, but both were prosecuted, with the victim of the

assault accused of the summary offense of disorderly conduct for uttering racial epithets that

purportedly provoked the attack. The charge was dismissed at trial by the judge presiding over

the case, and the mother of the child now brings a variety of claims.

       Specifically, Plaintiff Ashley Boyle brings claims under 42 U.S.C. § 1983 for malicious

prosecution; failure to abide by the requirements of Brady v. Maryland regarding the production

of exculpatory evidence; suppression of and retaliation against free speech in violation of the

First Amendment; and separate state law claims for malicious prosecution, intentional infliction

of emotional distress, and negligence. Defendants respond by invoking a combination of

absolute, qualified, and sovereign immunity defenses.

       The injuries suffered by Ms. Boyle’s son are deeply regrettable, and I harbor significant

doubts regarding the wisdom of criminally charging the victim of a serious attack, especially

when video evidence demonstrates he did not act aggressively at any point. Nevertheless,
Plaintiffs’ claims must fail. Their attempt to assert federal malicious prosecution claims under

the Fourteenth Amendment, but they must be properly analyzed under the Fourth Amendment,

and Doe cannot be said to have been “seized” as required by the controlling standard. Doe also

cannot show the prejudice required to establish a Brady violation. Plaintiffs’ First Amendment

claims are defeated by the existence of probable cause, or in the alternative, qualified immunity.

Finally, Plaintiffs’ intentional infliction of emotional distress and negligence claims are governed

by state law, and as pled they are barred by sovereign immunity. Accordingly, I am compelled

to grant Defendants’ Motion to Dismiss.1

I.         Relevant Background

           John Doe is a white 12-year old child who attends school in Chester County, PA. Am.

Compl. ¶ 2, ECF 6; Def. Mot. to Dismiss, at 4, ECF 10-1. On December 7, 2018, Doe was lining

up for lunch at school when he and a group of other students had a confrontation. Am. Compl.

¶ 18. There is video of the altercation which all parties have been able to review by now, but it

does not contain audio. Id. Doe can be seen talking with the group, including his “Assailant”

(who is black). 2 The verbal confrontation escalated into a physical fight, with one student

shoving Doe and then Assailant punching Doe multiple times in the face. Id. ¶ 19; Def. Mot. to

Dismiss, at 3. Doe suffered serious injuries as a result, including a broken nose and a

concussion. Am. Compl. ¶ 21.

           The school’s dean of students (Dean) investigated the incident and found that Doe and

Assailant had exchanged abusive language with one another. Def. Ex. B., ECF 11. 3


1
  Because Plaintiffs’ claims cannot succeed with respect to any of the Defendants, I need not consider whether all of
them are proper parties to the suit.

2
    The identities of both the minor plaintiff and his assailant are protected by pseudonyms.

3
  At the motion to dismiss stage, a court may properly consider a “document integral to or explicitly relied upon in
the complaint” provided by the defendant without converting the motion into a motion for summary judgment. In re

                                                                 2
Specifically, Assailant admitted that he called Doe a “gay asshole,” while Doe admitted he had

called Assailant a “lip fuller poster child” and a “prick.” Id. There was a dispute as to whether

Doe called Assailant a “n****r”; four students interviewed by the Dean claimed to have heard

him utter the slur, and four other students claimed not to have heard it. Id.

         After reviewing the investigative summary contained in the Dean’s Report and the video,

Pennsylvania State Police Trooper Ryan R. McKeon, in consultation with supervisor Cpl. Robert

S. Kirby, charged Doe with a summary offense of disorderly conduct under 18 Pa. C.S.

§ 5503(a)(4). Am. Compl. ¶ 22. This review by the State Police did not occur until well after

the event. Doe has not alleged that he was arrested or detained pursuant to the charge. In the

summons issued to Doe, Trooper McKeon wrote that “the def[endant] did express profane

language and insults that were offensive to the victim.” Id. Doe pleaded not guilty to the charge,

and retained the same counsel representing him in this action to defend him against the summary

charge. Id. ¶¶ 22, 25. Counsel contacted Kirby to request the production of exculpatory

materials pursuant to Brady and Pennsylvania Rule of Criminal Procedure 573, including the

video of the altercation, but Kirby did not provide counsel with any such materials. Id. ¶¶ 26-28.

         Doe’s criminal trial was held on March 5, 2019. Id. ¶ 34. While Trooper McKeon was

being cross-examined by counsel, the presiding judge sua sponte entered a ruling of “not guilty”

for Doe. Id. ¶¶ 47-49. Plaintiffs now sue for malicious prosecution, alleging that a violation of

18 Pa. C.S. § 5503(a)(4) “requires actions, not words,” and that State Police Defendants engage


Burlington Coat Factory Securities Litigation, 114 F.3d 1410, 1426 (3d Cir. 1997) (citation omitted). This
exception recognizes that “the primary problem raised by looking to documents outside the complaint—lack of
notice to the plaintiff” loses force where “‘plaintiff has actual notice . . . and has relied upon these documents in
framing the complaint.’” Id. (quoting Watterson v. Page, 987 F.2d 1, 3-4 (1st Cir. 1993)). While the Complaint
does not explicitly rely upon it, the Complaint makes multiple references to the Dean’s Report in discussing
Defendant McKeon’s conduct prior to and at Doe’s criminal trial. See Am. Compl. ¶¶ 38-47. For this reason, I will
invoke the exception here and consider the Dean’s Report without converting this Motion into a motion for
summary judgment.


                                                              3
in “a custom, pattern, practice and/or policy of failing to train State Police troopers about the

proper use of the disorderly conduct statute,” as exemplified by Doe’s prosecution for public

profanity. Id. ¶¶ 61-62 (emphasis in original). Moreover, Plaintiffs contend that Defendants

have disregarded two settlement agreements in which they agreed to discontinue the practice of

charging defendants with violation of 18 Pa. C.S. § 5503 for the use of profane language. Id.

¶¶ 65-67. Defendants disagree with Plaintiffs’ characterization of how 18 Pa. C.S. § 5503 can be

enforced, arguing that words alone may at times be enough to give rise to a violation.

II.     Standard of Review

         In this Circuit, motions to dismiss under Federal Rule of Civil Procedure 12(b)(6) are

 governed by the well-established standard set forth in Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009).

III.    Discussion

            Plaintiffs cannot show that Doe has been “seized” as required to plead malicious
            prosecution pursuant to 42 U.S.C. § 1983

                1.   The malicious prosecution claim must be analyzed under the Fourth
                     Amendment

        Under the Third Circuit’s standard for successfully pursuing a Section 1983 action for

malicious prosecution, a plaintiff must show: (1) the defendants initiated a criminal proceeding;

(2) the criminal proceeding ended in the plaintiff’s favor; (3) the proceeding was initiated

without probable cause; (4) the defendants acted maliciously or for a purpose other than bringing

the plaintiff to justice; and (5) the plaintiff suffered a deprivation of liberty consistent with the

concept of seizure as a consequence of a legal proceeding. Estate of Smith v. Marasco, 318 F.3d

497, 521 (3d Cir. 2003). Recognizing the obstacle presented by the fifth required element of

Doe’s claim, deprivation of liberty, Plaintiffs seek to proceed under the Fourteenth Amendment

Due Process Clause instead. They principally rely upon Justice Kennedy’s concurring opinion in

                                                       4
Albright v. Oliver, 510 U.S. 266 (1994), in doing so. In Albright, the plaintiff was the subject of

an arrest warrant. Upon learning of it, he surrendered and was released on bail. The charges

were then dismissed. The accused then brought a Fourteenth Amendment claim asserting a

liberty interest to be free from prosecution except for probable cause. 4

        The Court denied relief, without a majority opinion. 5 In his concurrence, Justice

Kennedy assumed “for the purposes of this case” that freedom from malicious prosecution is

protected by the Due Process Clause, Albright, 510 U.S. at 286 (Kennedy, J., concurring), but

further concluded that because Mr. Albright could have pursued a post-deprivation remedy for

malicious prosecution under Illinois state law, he would be foreclosed from bringing a

corresponding § 1983 action. Id. Plaintiffs attach great significance to this language, arguing

that because Pennsylvania does not provide a post-deprivation remedy for the tort of malicious

prosecution, Doe is therefore entitled to bring a claim under the Fourteenth Amendment without

an arrest or seizure having taken place. As an initial matter, I am not persuaded that Justice

Kennedy intended this language to carry the substantive import that Plaintiffs seek to attach to it.

Rather, in my view, he was simply narrowing the scope of the issue before him.

        To interpret this language as Plaintiffs propose would mean that a new constitutional

cause of action is born whenever a state law remedy is lacking. Such a principle would make no

sense. Furthermore, the Third Circuit had occasion to consider Albright, and has interpreted it to

mean that plaintiffs pursuing malicious prosecution claims under § 1983 must demonstrate that

they have been wrongfully subjected to a Fourth Amendment seizure. Specifically, it has held


4
  Presumably, the plaintiff in Albright couched his claim in Fourteenth Amendment terms because there was no loss
of liberty, an essential element of a Fourth Amendment claim.
5
 Justice Rehnquist wrote a four-person plurality opinion in Albright, with Justices Kennedy, Ginsburg, and Souter
writing separate concurrences. The splintered decision did not completely settle the law regarding malicious
prosecution claims under § 1983.


                                                             5
that “the constitutional violation is the deprivation of liberty accompanying the prosecution,” and

thus “a plaintiff asserting a malicious prosecution claim must show some deprivation of liberty

consistent with the concept of ‘seizure.’” Gallo v. City of Philadelphia, 161 F.3d 217, 222 (3d

Cir. 1998) (citations omitted) (emphasis added). Consequently, “prosecution without probable

cause is not, in and of itself, a constitutional tort.” Id. In support of this reading of Albright, the

Third Circuit took note of Justice Stevens’s robust dissent arguing that initiating a prosecution

without probable cause should give rise to a Fourteenth Amendment due process violation. That

dissent was even more supportive of Plaintiffs’ argument than Justice Kennedy’s analysis.

Gallo, 161 F.3d at 222 n.5. In short, the Third Circuit was fully aware of both Justice Kennedy’s

concurrence and Justice Stevens’s dissent in Albright when it decided Gallo and did not adopt

the model Plaintiffs advance here. Thus, Gallo controls, and reaffirms the Fourth Amendment

standard. 6

                  2.   Doe has not experienced Fourth Amendment “seizure”

         Under the controlling Fourth Amendment standard, Plaintiffs cannot establish that a

seizure occurred. A seizure is “a show of authority that restrains the liberty of a citizen” or

“government termination of freedom of movement intentionally applied.” Gallo, 161 F.3d at

223 (citations omitted). In supplying content for these definitions, the Third Circuit tracked the

reasoning of Justice Ginsburg’s concurrence in Albright, which views seizure as continuing from


6
  Neither Plaintiffs nor Defendants cite Torres v. McLaughlin, 163 F.3d 169 (3d Cir. 1998), decided a few weeks
after Gallo. On its face, Torres would appear to lend the strongest legal basis for Plaintiffs’ Fourteenth Amendment
claim, as the Court there interpreted Albright to mean that “a section 1983 claim may be based on a constitutional
provision other than the Fourth Amendment,” as long as those claims are “governed by explicit constitutional text”
and “not grounded in substantive due process.” Id. at 172. But the parties might have omitted citing Torres because
a later decision largely discounted it. In Schneyder v. Smith, 653 F.3d 313 (3d Cir. 2011), the Third Circuit
explicitly recognized the conceptual tension between the approaches taken in Gallo and Torres and endorsed Gallo.
It characterized the relevant language in Torres as “dicta” and held that the fact that it was decided after Gallo
“leav[es] its precedential value” in jeopardy. Id. at 321. (The majority opinion in Torres does not cite to Gallo, but
the dissent did.)


                                                               6
the moment of initial physical custody to non-physical restraints imposed upon defendants to

secure their subsequent appearances in court. Albright, 510 U.S. at 278 (Ginsburg, J.,

concurring) (“The common law thus seems to have regarded the difference between pretrial

incarceration and other ways to secure a defendant’s court attendance as a distinction between

methods of retaining control over a defendant’s person, not one between seizure and its

opposite”). The Third Circuit has therefore found that the combination of travel restrictions,

posting bond, attending court hearings, and regularly reporting to Pretrial Services gives rise to

seizure. Gallo, 161 F.3d at 222; see also Schneyder, 653 F.3d at 320 (“[T]he difference between

detention in jail, release on bond, and release subject to compliance with other conditions is in

the degree of restriction on the individual’s liberty, not in the kind of restriction”) (citations

omitted).

        But the Third Circuit has further held that the compulsion to attend hearings alone does

not constitute seizure. DiBella v. Borough of Beachwood, 407 F.3d 599, 603 (3d Cir. 2005). In

DiBella, the plaintiffs were never arrested, did not have to post bail, incurred no travel

restrictions, and did not have to keep contact with Pretrial Services. On those facts, the Court

held they did not experience a Fourth Amendment seizure, notwithstanding the requirement of

their attendance at trial, with the result that they “failed to state a cause of action for malicious

prosecution” under § 1983. Id. The facts here much more closely mirror DiBella than Gallo.

Doe was issued a summons but has not otherwise pled that he suffered any additional pretrial

restriction. Like the plaintiffs in DiBella, Doe was only compelled to attend his criminal hearing,

and so did not experience a Fourth Amendment seizure. Because seizure is a necessary element

of malicious prosecution under § 1983, Plaintiffs’ claim fails.




                                                       7
           Plaintiffs’ due process claim under Brady v. Maryland claim fails because they
           cannot establish prejudice

       In Brady v. Maryland, 373 U.S. 83, 86 (1963), the Supreme Court held that failure on the

part of the prosecution to disclose exculpatory evidence violates the Due Process Clause of the

Fourteenth Amendment. The Third Circuit has recognized a civil cause of action under § 1983

for failure to disclose evidence. To prevail, the plaintiff must first show that the prosecution had

an obligation to disclose the evidence in question, “i.e. whether the evidence is Brady material.”

Smith v. Holtz, 210 F.3d 186, 196 (3d Cir. 2000). Second, the plaintiff must separately

demonstrate that the “suppression of that evidence undermines confidence in the outcome of a

criminal trial.” Id. Specifically, “[p]rejudice must have ensued” from the State’s failure to

produce the evidence, id. (quoting Strickler v. Greene, 527 U.S. 263, 282 (1999)), requiring the

plaintiff to prove “there is a reasonable probability that, had the evidence been disclosed to the

defense, the result of the proceeding would have been different,” id. at 197 (quoting United

States v. Bagley, 473 U.S. 667, 678 (1985)).

       In Smith, the plaintiff was convicted. The conviction was then set aside for prosecutorial

misconduct, and retrial barred on grounds of double jeopardy. Plaintiff Doe here was acquitted.

The question then arises: Can the accused in a criminal case ever successfully sue for a Brady

violation following acquittal? The Commonwealth cites a per curiam non-precedential decision

from the Third Circuit in support of its contention that a criminal defendant who is acquitted can

never succeed in a subsequent civil rights action because of the absence of prejudice. Telzer v.

Borough of Englewood Cliffs, 783 Fed. App’x. 253, 258 (3d Cir. 2019). In the absence of

binding precedent from the Court of Appeals, I am reluctant to endorse such a blanket rule

because prejudice depends on the facts of each case. For example, a line prosecutor might hide

exculpatory evidence which, when later discovered by a supervisor, could result in the dismissal


                                                     8
of charges. Similarly, if one prosecutor assumes responsibility for a file from another, and

remedies an earlier failure to comply with Brady, depending upon the egregiousness of the

offense, a court might consider dismissal as a sanction. Meanwhile, as the case is pending, there

are myriad ways a defendant can suffer prejudice: unwarranted pretrial detention; public

stigmatization due to being charged; loss of income due to needing to hire counsel and take time

off work; and the anxiety of possible conviction. In my view, therefore, a case-by-case analysis

of prejudice represents a more sensitive approach to Brady violations asserted under § 1983

when a defendant is acquitted.

       Assuming then that even an acquitted criminal defendant might be able to succeed on a

Brady claim under § 1983, Plaintiffs here cannot establish that failure to produce the withheld

materials led to Doe having endured prejudice. As an initial matter, the presiding trial judge,

acting sua sponte, dismissed the charge against Doe. Necessarily, therefore, failure to produce

the evidence cannot be said to have affected the outcome at trial.

       The remaining question then is whether the trial could have been averted had the

evidence been produced. As a preliminary matter, I will assume that the video of the altercation

and the school’s report of witness interviews would qualify as Brady material. Nevertheless,

production of these materials would not have resulted in any dismissal of the charges before trial.

The video confirms that Doe did not engage in any physical violence, but the charge against him

was not based on acts of aggression but rather upon his use of provocative words, and there was

no audio to capture the words that were spoken. As to the Dean’s Report, although four students

exculpated him from using one particular racial epithet, four others inculpated him. The

investigating trooper’s supervisor approved the charges being brought based upon the material

Plaintiffs contend should have been produced. In short, there is nothing in what was withheld



                                                    9
that would have prevented the case from proceeding to a hearing, where Doe was then acquitted.

Given these facts, Doe cannot be said to have suffered any prejudice.

             Plaintiffs’ First Amendment claims fail due to the “fighting words” exception to
             First Amendment protection, or in the alternative, qualified immunity

                  1. Doe’s speech was unprotected under the “fighting words” doctrine, and
                     chargeable under 18 Pa. C.S. § 5503

         The First Amendment protects individuals from incurring criminal or civil liability for

engaging in protected speech. Plaintiffs argue in broad terms that Doe was necessarily punished

for the content of his speech because the Pennsylvania disorderly conduct statute requires some

form of conduct, and the video of the incident makes it indisputably clear that Doe did nothing

other than engage in speech. There are, however, certain narrow categories of speech that are

entitled to no protection, which “include the lewd and obscene, the profane, the libelous, and the

insulting or ‘fighting’ words—those which by their very utterance inflict injury or tend to incite

an immediate breach of the peace.” Chaplinsky v. State of New Hampshire, 315 U.S. 568, 572

(1942). In Chaplinsky, a Jehovah’s Witness verbally attacking organized religion in a public

place was admonished by law enforcement not to incite a gathering crowd. When a town

marshal returned a second time, Chaplinsky derided him as a “damned racketeer” and a “damned

Fascist,” resulting in his arrest. Id. at 569. The Supreme Court unanimously upheld his

conviction on the basis that such speech had no purpose other than to injure or incite others. 7

         Applied broadly, the fighting words doctrine would have the capacity to dramatically

impact First Amendment rights, precisely because it allows punishment of pure speech. In

subsequent cases, the Supreme Court has resisted giving the doctrine broad application, leading



7
 Placed in historical context, use of the term “fascist” in 1940 must be assumed to likely have had far greater
rhetorical impact than is the case today, when it seems to be invoked far more casually.


                                                              10
one critic of it to observe that “not once in the ensuing sixty-two years has the United States

Supreme Court upheld a conviction based on it.” Burton Caine, The Trouble with “Fighting

Words”: Chaplinsky v. New Hampshire is a Threat to First Amendment Values and Should be

Overruled, 88 Marq. L. Rev. 441, 444 (2004). The Seventh Circuit has also observed that after

Chaplinsky the Supreme Court never again relied upon the capacity of words alone to injure as

the basis for a conviction:

               Although the “inflict-injury” alternative in Chaplinsky’s definition
               of fighting words has never been expressly overruled, the Supreme
               Court has never held that the government may, consistent with the
               First Amendment, regulate or punish speech that causes emotional
               injury but does not have a tendency to provoke an immediate breach
               of the peace.

Purtell v. Mason, 527 F.3d 615, 624 (7th Cir. 2008). Indeed, soon after Chaplinsky the Supreme

Court took pains to observe that speech “may indeed best serve its high purpose when it induces

a condition of unrest, creates dissatisfaction with conditions as they are, or even stirs people to

anger,” and thus is entitled to protection. Terminiello v. City of Chicago, 337 U.S. 1, 4 (1949).

Accordingly, for words to be categorized as creating “an immediate breach of the peace,” they

must go beyond inducing generalized unrest, and represent “personally abusive epithets which,

when addressed to the ordinary citizen, are, as a matter of common knowledge, inherently likely

to provoke violent reaction.” Cohen v. California, 403 U.S. 15, 20 (1974). The Supreme

Court’s retreat from the broad standard announced in Chaplinsky has led another First

Amendment scholar to conclude that there currently exists a “strong body of law expressly

limiting the fighting words doctrine to face-to-face confrontations likely to provoke immediate

violence.” Rodney A. Smolla, Words “Which By Their Very Utterance Inflict Injury”: The

Evolving Treatment of Inherently Dangerous Speech in Free Speech Law and Theory, 36 Pepp.

L. Rev. 317, 350 (2009).

                                                     11
       The Third Circuit has explicitly acknowledged that the doctrine is “extremely narrow,”

with the result that unprotected fighting words “must do more than bother the listener; they must

be nothing less than ‘an invitation to exchange fisticuffs.’” Johnson v. Campbell, 332 F.3d 199,

212 (3d Cir. 2003) (quoting Texas v. Johnson, 491 U.S. 397, 408 (1989)). In Johnson, the Court

concluded that a suspect’s use of profanity toward an officer following an investigative stop did

not create probable cause to arrest for disorderly conduct. Despite this substantial narrowing, the

“fighting words” doctrine nonetheless remains viable. In Gilles v. Davis, 427 F.3d 197, 205 (3d

Cir. 2005), the Third Circuit found that a campus police officer had qualified immunity for

arresting a self-styled evangelist who was publicly denouncing the morals of college students.

The officer took no action as the preacher broadly condemned the students as “drunkards” and

“fornicators,” but proceeded with an arrest after the speaker targeted a specific student as a

“Christian lesbo,” “lesbian for Jesus,” one who would “lay down with dogs,” and “a bestiality

lover.” Id. at 202. The Court of Appeals concluded that this direct verbal assault on an

individual in the crowd could be considered an incitement to violence, if not from her, then

onlookers. More specifically, the Court noted that because the student personally identified

herself as both Christian and lesbian, the words were “abusive, akin to a racial slur.” Id. at 206.

Of note, the plaintiff in Gilles was prosecuted under the same statute at issue here, and like Doe,

did not accompany his speech with any threatening conduct.

       Given the facts here, it is significant that the Third Circuit analogized the anti-gay slurs in

Gilles to a racial slur. Although Plaintiffs challenge whether the prosecuting trooper had

evidence of Doe using racial epithets, the record makes clear that the Dean’s Report formed part

of the basis for the charge, and four of the students professed to have heard Doe use the term

“n****r.” That epithet has been aptly described as the “paradigmatic slur” toward African



                                                     12
Americans and the “most socially consequential insult.” Randall Kennedy, N****r: The Strange

Career of a Troublesome Word, at 22, 35 (Pantheon Books, 2002). There can be no doubt that if

the word was in fact uttered, it was directed by Doe to his Assailant, face-to-face, and its

capacity to incite violence is borne out by the attack that followed. 8

         Many courts have recognized that the use of the word “n****r,” directed insultingly at an

individual, falls within this category of “fighting words.” In upholding the firing of a prosecutor

who called a bar patron a “n****r,” the Supreme Court of North Carolina observed that “[n]o

fact is more generally known than that a white man who calls a black man a ‘n****r’ within his

hearing will hurt and anger the black man and often provoke him to confront the white man and

retaliate.” In re Spivey, 480 S.E.2d. 693, 699 (N.C. 1997). Other state appellate courts have

endorsed the logic of Spivey. See, e.g., State v. Hoshijo ex rel. White, 76 P.3d 550, 565 (Haw.

2003) (holding appellant’s use of “n****r” produced likelihood of violence, rendering it a

fighting word); In re John M., 36 P.3d 772, 776 (Ariz. App. Ct. 2001) (appellant leaning out of a

car window and yelling “fuck you, you god damn n****r” uttered fighting words); In re H.K.,

778 N.W.2d 764, 770 (N.D. 2010) (finding juvenile’s use of “n****r,” coupled with other

intimidating behavior, supported disorderly conduct charge); In re Shane EE., 48 A.D.3d 946,

946 (N.Y. App. Div. 2008) (similarly finding juvenile’s statement “we shoot n****rs like you in

the woods” to another juvenile to constitute fighting words along with true threat of violence). 9

         It should be recognized that this case bears one significant distinction from Gilles and

other “fighting words” cases. Here, the individual charged was not arrested in the midst of a


8
  Lewis v. City of New Orleans, 408 U.S. 913, 913 (1972) (Powell, J., concurring) (noting that fighting words are
those “addressed by one citizen to another, face to face and in a hostile manner”).
9
 As reprehensible as the term is, not every utterance constitutes fighting words. Epithets shouted from a distance
will not suffice, State v. Liebenguth, 186 A.3d 39 (Conn. App. Ct. 2018), and law enforcement officers are presumed
capable of exercising a higher degree of restraint than civilians, City of Houston, Tex. v. Hill, 482 U.S. 451, 462
(1987).

                                                             13
volatile situation where the officer had to make a pressured decision while confronting a crowd.

Rather, the trooper who cited Doe had the ability to reflect calmly on events after the fact. That

is some cause for concern. On balance, however, given the Third Circuit’s analysis in Gilles,

and the conclusions reached by other courts, I am persuaded that use of this epithet in a

confrontational face-to-face encounter constitutes fighting words and is therefore unprotected

speech.

          Plaintiffs raise one final argument, namely, that when the Assailant himself stood trial, he

professed not to have heard the epithet. How, Plaintiffs ask, could any speech on his part have

been provocative if it was not heard by the individual to whom it was directed? The first answer

to that inquiry is that fighting words can also incite others present, as recognized in Gilles.

Second, Plaintiffs cite to no authority for the proposition that the fighting words doctrine applies

only where there is specific reaction to use of the term. The existing test does not include any

element of causation, as does a tort claim. When speech is deemed unprotected, it essentially

represents a determination that the speech lacks social value. Its value, or lack thereof, is not

dependent on the response of specific listeners.

                 2. Alternatively, qualified immunity would apply because it was not “clearly
                    established” law that charging Doe with disorderly conduct would violate his
                    First Amendment rights

          Even if Doe’s speech were entitled to First Amendment protection, Defendants have met

their burden in asserting qualified immunity. “Qualified immunity shields government officials

from personal liability for civil damages ‘insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.’”

George v. Rehiel, 738 F.3d 562, 572 (3d Cir. 2013) (citing Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982)). In order to overcome the defense of qualified immunity, a plaintiff must plead facts



                                                      14
demonstrating that the defendant’s conduct (1) “violated a statutory or constitutional right, and

(2) that the right was ‘clearly established’ at the time of the challenged conduct.” George, 738

F.3d at 572 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)).

         Plaintiffs argue that it is clearly established law that charging a defendant with disorderly

conduct under 18 Pa. C.S. § 5503(a)(4) for their speech, without accompanying physical action,

is a First Amendment violation. Gilles effectively disposes of that argument. Even assuming for

the sake of argument that Plaintiffs’ speech was protected, one can hardly say that such a right

was clearly established. That requires “a robust ‘consensus of cases of persuasive authority’”

clearly establishing the right at issue in the circumstances of this case. al–Kidd, 563 U.S. at 742

(quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)). The consensus must be so clear that no

reasonable officer could believe his conduct was lawful. Kelly v. Borough of Carlisle, 622 F.3d

248, 253 (3d Cir. 2010). 10 There is certainly no case from the Supreme Court or Third Circuit

suggesting that use of this racial epithet is protected. Indeed, there have been criminal

prosecutions for use of the word in Pennsylvania. See, e.g., Commonwealth v. Burns, 2014 WL

10752216 (Pa. Super. Ct. Dec. 3, 2014). 11 Added to that is the case law from other jurisdictions

explicitly holding that the epithet “n****r” falls within the category of fighting words. Doe’s

purported First Amendment right to employ this insult cannot be said to have been “clearly

established” for the purposes of overcoming qualified immunity. 12


10
   At argument, counsel protested that the standard for qualified immunity presents an insurmountable obstacle for
many plaintiffs. I agree that there is substantial merit in many of the criticisms of the doctrine, e.g., William Baude,
Is Qualified Immunity Unlawful?, 106 Cal. L. Rev. 45 (2018), but it remains the controlling legal standard.

11
  Burns is a non-precedential decision from the Pennsylvania Superior Court cited not for its legal conclusion but as
an example of a state prosecution for disorderly conduct involving use of the epithet “n****r.”
12
  Plaintiffs also contend that the charge brought against Doe violates two consent decrees in which the Pennsylvania
State Police agreed not to charge defendants for having used profane language. The language at issue here is not
profane, but more appropriately categorized as hateful.


                                                               15
               3. Plaintiffs’ First Amendment retaliation claim fails, as it cannot be said that
                  Defendants lacked probable cause under “clearly established” law to charge
                  Doe

       “In order to plead a retaliation claim under the First Amendment, a plaintiff must allege:

(1) constitutionally protected conduct, (2) retaliatory action sufficient to deter a person of

ordinary firmness from exercising his constitutional rights, and (3) a causal link between the

constitutionally protected conduct and the retaliatory action.” Thomas v. Independent Township,

463 F.3d 285, 296 (3d Cir. 2006). Furthermore, in the case of an alleged retaliatory prosecution,

the plaintiff must allege “an absence of probable cause to support the underlying criminal

charge.” Hartman v. Moore, 547 U.S. 250, 252 (2006).

       As explained above, to the extent Doe used racial slurs against the Assailant, Doe was not

engaged in constitutionally protected conduct. Even if he were, it cannot be said that the police

officer lacked probable cause to charge Doe with disorderly conduct based on the content of the

Dean’s Report, in which Doe admitted to using racially charged language and four student

reported his use of the epithet “n****r.” Similar prosecutions have proceeded under

Pennsylvania law, and there was hardly a legal consensus that such prosecutions were unlawful.

               4. Discovery is not required because it would not alter the qualified immunity
                  analysis

       Plaintiffs argue that it is premature for the court to consider and apply the doctrine of

qualified immunity at the motion to dismiss stage, stating that it is a question of fact for the jury.

The Supreme Court has emphasized, however, that “the ‘driving force’ behind creation of the

qualified immunity doctrine was a desire to ensure that ‘insubstantial claims’ against government

officials [will] be resolved prior to discovery.” Pearson v. Callahan, 555 U.S. 223, 231-32

(2009) (citing Anderson v. Creighton, 483 U.S. 635, 640 n.2 (1987)); see also Hunter v. Bryant,

502 U.S. 224, 228 (1991) (noting “[i]mmunity ordinarily should be decided by the court long


                                                      16
before trial”); Walker v. Coffey, 905 F.3d 138, 150 (3d Cir. 2018) (motion to dismiss granted on

grounds of qualified immunity). At argument, counsel for Plaintiffs acknowledged that Trooper

McKeon, who lodged the charges, had the Dean’s Report identifying four witnesses who

confirmed Doe’s use of the epithet in question. When pressed to identify further discovery that

would alter the analysis, counsel sought the right to explore the extent and adequacy of

Defendant McKeon’s investigation. But constitutional violations are not evaluated according to

a negligence standard. Thus, absent controlling precedent to the contrary, Defendant McKeon’s

decision to charge Doe based on the information he had would not be actionable, even if further

investigation might have caused the trooper to reconsider bringing charges.

           Plaintiffs’ state law claims are barred by sovereign immunity

       Finally, Plaintiffs’ state law claims for malicious prosecution, intentional infliction of

emotional distress, and negligence are barred by sovereign immunity. Plaintiffs again cite

Justice Kennedy’s concurrence in Albright in an attempt to overcome sovereign immunity, but

their argument is wholly lacking in merit.

       There is no question that state troopers performing official duties are protected by

sovereign immunity, La Frankie v. Miklich, 618 A.2d 1145, 1149 (Pa. Commonw. Ct. 1992), and

Plaintiffs plead that the Defendants were acting within the scope of their duties at all relevant

times for this action, Am. Compl. ¶ 17. Pennsylvania has enacted a statute reaffirming the

immunity of state employees, with certain specified exceptions. The question then is whether

any of Plaintiffs’ claims fall within the exceptions specified in 42 Pa. C.S. § 8522(b). Sarin v.

Magee, 333 F. Supp. 3d 475, 481 (E.D. Pa. 2018). They do not, and Defendants have not

otherwise consented to being sued. 42 Pa. C.S. § 8521(b). Nor can Plaintiffs rely upon § 1983,

because it does not operate to override a state’s sovereign immunity. Quern v. Jordan, 440 U.S.

332, 342 (1979). Consequently, Plaintiffs’ state common law claims are barred.
                                                     17
IV.    Conclusion

       Having reviewed the video of this incident, I understand how Ms. Boyle, as a mother,

finds the decision to charge her son incomprehensible. I also commend her counsel for their

zealous and creative advocacy. But as I analyze controlling precedent, the law does not provide

the remedy she seeks. Defendants’ Motion to Dismiss will therefore be GRANTED, and

because I cannot discern how the deficits in the Complaint can be cured, the dismissal is with

prejudice. An appropriate Order follows.


                                                    s/Gerald Austin McHugh
                                                    United States District Judge




                                                   18
